
	
		II
		112th CONGRESS
		1st Session
		S. 1267
		IN THE SENATE OF THE UNITED STATES
		
			June 23, 2011
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To strengthen United States trade laws, and
		  for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Strengthening America's Trade Laws
			 Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Dispute Settlement
					Subtitle A—Findings, purpose, and definitions
					Sec. 101. Congressional findings and purpose.
					Sec. 102. Definitions.
					Subtitle B—Participation in WTO panel proceedings
					Sec. 111. Participation in WTO panel proceedings.
					Subtitle C—Congressional Advisory Commission on WTO Dispute
				Settlement
					Sec. 121. Establishment of Commission.
					Sec. 122. Duties of the Commission.
					Sec. 123. Powers of the Commission.
					Subtitle D—Congressional approval of regulatory action
				relating to adverse WTO decisions
					Sec. 131. Congressional approval of regulatory actions relating
				to adverse WTO decisions.
					Subtitle E—Clarification of rights and obligations through
				negotiations
					Sec. 141. Clarification of rights and obligations in the WTO
				through negotiations.
					TITLE II—Strengthening antidumping and countervailing duty
				laws
					Sec. 201. Export price and constructed export
				price.
					Sec. 202. Nonmarket economy methodology.
					Sec. 203. Determinations on the basis of facts
				available.
					Sec. 204. Clarification of determination of material
				injury.
					Sec. 205. Revocation of nonmarket economy country
				status.
					TITLE III—Expansion of applicability of countervailing
				duties
					Sec. 301. Application of countervailing duties to nonmarket
				economy countries and strengthening application of the law.
					Sec. 302. Treatment of exchange-rate manipulation as
				countervailable subsidy under Title VII of the
				Tariff Act of 1930.
					Sec. 303. Affirmation of negotiating objective on border
				taxes.
					Sec. 304. Presidential certification; application of
				countervailing duty law.
					TITLE IV—Limitation on Presidential discretion in addressing
				market disruption
					Sec. 401. Standard for presidential action on ITC finding of
				market disruption.
					TITLE V—Strengthening enforcement of intellectual property rights
				at U.S. borders
					Subtitle A—Coordination of enforcement of intellectual
				property rights
					Sec. 501. Definitions.
					Sec. 502. Director of Intellectual Property Rights
				Enforcement.
					Sec. 503. Strategic plan for the enforcement of intellectual
				property rights.
					Sec. 504. CBP and ICE coordinators.
					Subtitle B—Regulatory and policy improvements against
				counterfeiting and piracy
					Sec. 511. In general.
					Sec. 512. Identification of certain unlawful goods.
					Sec. 513. Training in new technologies.
					Sec. 514. Disclosure of information and samples of shipments to
				intellectual property owners.
					Sec. 515. Improvements to recordation process.
					Sec. 516. Identification of low-risk shippers.
					Sec. 517. Watch List database.
					Sec. 518. Civil fines for importation of pirated or counterfeit
				goods.
					Subtitle C—Training enhancements
					Sec. 521. International training and technical assistance
				enhancements.
					Subtitle D—New legal tools for border enforcement
					Sec. 531. Expanded prohibitions on importation or exportation
				of counterfeit or pirated goods.
					Sec. 532. Declarations regarding counterfeit and infringing
				merchandise.
					Subtitle E—Regulatory authority
					Sec. 541. Regulatory authority.
					TITLE VI—Miscellaneous
					Sec. 601. Application to Canada and Mexico.
				
			IDispute Settlement
			AFindings, purpose, and definitions
				101.Congressional findings and purpose
					(a)FindingsThe Congress finds the following:
						(1)The United States joined the World Trade
			 Organization as an original member with the goal of creating an improved global
			 trading system and providing expanded economic opportunities for United States
			 workers, farmers, and businesses.
						(2)The dispute settlement rules of the WTO
			 were created to enhance the likelihood that governments will observe their WTO
			 obligations.
						(3)Successful operation of the WTO dispute
			 settlement system was critical to congressional approval of the Uruguay Round
			 Agreements and is critical to continued support by the United States for the
			 WTO. In particular, it is imperative that dispute settlement panels and the
			 Appellate Body—
							(A)operate with fairness and in an impartial
			 manner;
							(B)strictly observe the terms of reference and
			 any applicable standard of review set forth in the Uruguay Round Agreements;
			 and
							(C)not add to the obligations, or diminish the
			 rights, of WTO members under the Uruguay Round Agreements in violation of
			 Articles 3.2 and 19.2 of the Dispute Settlement Understanding.
							(4)An increasing number of reports by dispute
			 settlement panels and the Appellate Body have raised serious concerns within
			 the Congress about the ability of the WTO dispute settlement system to operate
			 in accordance with paragraph (3).
						(5)In particular, several reports of dispute
			 settlement panels and the Appellate Body have added to the obligations and
			 diminished the rights of WTO members, particularly under the Agreement on
			 Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994, the Agreement on Subsidies and Countervailing Measures, and the Agreement
			 on Safeguards.
						(6)In order to come into compliance with
			 reports of dispute settlement panels and the Appellate Body that have been
			 adopted by the Dispute Settlement Body, the Congress may need to amend or
			 repeal statutes of the United States. In such cases, the Congress must have a
			 high degree of confidence that the reports are in accordance with paragraph
			 (3).
						(7)The Congress needs impartial, objective,
			 and juridical advice to determine the appropriate response to reports of
			 dispute settlement panels and the Appellate Body.
						(8)The United States remains committed to the
			 multilateral, rules-based trading system.
						(b)PurposeIt is the purpose of this subtitle to
			 provide for the establishment of the Congressional Advisory Commission on WTO
			 Dispute Settlement to provide objective and impartial advice to the Congress on
			 the operation of the dispute settlement system of the World Trade
			 Organization.
					102.DefinitionsIn this title:
					(1)Adverse findingThe term adverse finding
			 means—
						(A)in a proceeding of a dispute settlement
			 panel or the Appellate Body that is initiated against the United States, a
			 finding by the panel or the Appellate Body that any law, regulation, practice,
			 or interpretation of the United States, or any State, is inconsistent with the
			 obligations of the United States under a Uruguay Round Agreement (or nullifies
			 or impairs benefits accruing to a WTO member under such an Agreement);
			 or
						(B)in a proceeding of a panel or the Appellate
			 Body in which the United States is a complaining party, any finding by the
			 panel or the Appellate Body that a measure of the party complained against is
			 not inconsistent with that party’s obligations under a Uruguay Round Agreement
			 (or does not nullify or impair benefits accruing to the United States under
			 such an Agreement).
						(2)Appellate
			 bodyThe term Appellate
			 Body means the Appellate Body established by the Dispute Settlement Body
			 pursuant to Article 17.1 of the Dispute Settlement Understanding.
					(3)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives.
					(4)Dispute settlement bodyThe term Dispute Settlement
			 Body means the Dispute Settlement Body established pursuant to the
			 Dispute Settlement Understanding.
					(5)Dispute settlement panel;
			 panelThe terms dispute
			 settlement panel and panel mean a panel established
			 pursuant to Article 6 of the Dispute Settlement Understanding.
					(6)Dispute settlement
			 understandingThe term
			 Dispute Settlement Understanding means the Understanding on Rules
			 and Procedures Governing the Settlement of Disputes referred to in section
			 101(d)(16) of the Uruguay Round Agreements Act (19 U.S.C. 3511(d)(16)).
					(7)Terms of referenceThe term terms of reference
			 has the meaning given that term in the Dispute Settlement Understanding.
					(8)Trade representativeThe term Trade Representative
			 means the United States Trade Representative.
					(9)United states personThe term United States person
			 means—
						(A)a United States citizen or an alien
			 admitted for permanent residence into the United States; and
						(B)a corporation, partnership, labor
			 organization, or other legal entity organized under the laws of the United
			 States or of any State, the District of Columbia, or any commonwealth,
			 territory, or possession of the United States.
						(10)Uruguay round agreementThe term Uruguay Round
			 Agreement means any of the Agreements described in section 101(d) of the
			 Uruguay Round Agreements Act.
					(11)World trade organization; wtoThe terms World Trade
			 Organization and WTO mean the organization established
			 pursuant to the WTO Agreement.
					(12)WTO agreementThe term WTO Agreement means
			 the Agreement Establishing the World Trade Organization entered into on April
			 15, 1994.
					(13)WTO memberThe term WTO member has the
			 meaning given that term in section 2(10) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3501(10)).
					BParticipation in WTO panel
			 proceedings
				111.Participation in WTO panel
			 proceedings
					(a)In GeneralIf the Trade Representative, in proceedings
			 before a dispute settlement panel or the Appellate Body of the WTO,
			 seeks—
						(1)to enforce United States rights under a
			 multilateral trade agreement, or
						(2)to defend an action or determination of the
			 United States Government that is challenged,
						a United States person that is
			 supportive of the United States Government’s position before the panel or
			 Appellate Body and that has a direct economic interest in the panel’s or
			 Appellate Body’s resolution of the matters in dispute shall be permitted to
			 participate in consultations and panel or Appellate Body proceedings. The Trade
			 Representative shall issue regulations, consistent with subsections (b) and
			 (c), ensuring full and effective participation by any such person.(b)Access to InformationThe Trade Representative shall make
			 available to persons described in subsection (a) all information presented to
			 or otherwise obtained by the Trade Representative in connection with the WTO
			 dispute settlement proceeding in which such persons are participating. The
			 Trade Representative shall promulgate regulations to protect information
			 designated as confidential in the proceeding.
					(c)Participation in Panel
			 ProcessUpon request from a
			 person described in subsection (a), the Trade Representative shall—
						(1)consult in advance with such person
			 regarding the content of written submissions from the United States to the
			 panel or Appellate Body concerned or to the other member countries
			 involved;
						(2)include, if appropriate, such person or the
			 person's appropriate representative as an advisory member of the delegation in
			 sessions of the dispute settlement panel or Appellate Body;
						(3)allow such person, if such person would
			 bring special knowledge to the proceeding, to appear before the panel or
			 Appellate Body, directly or through counsel, under the supervision of
			 responsible United States Government officials; and
						(4)in proceedings involving confidential
			 information, allow the appearance of such person only through counsel as a
			 member of the special delegation.
						CCongressional Advisory Commission on WTO
			 Dispute Settlement
				121.Establishment of Commission
					(a)EstablishmentThere is established a commission to be
			 known as the Congressional Advisory Commission on WTO Dispute Settlement (in
			 this subtitle referred to as the Commission).
					(b)Membership
						(1)CompositionThe Commission shall be composed of 5
			 members, all of whom shall be judges or former judges of the Federal judicial
			 circuits and shall be appointed by the Speaker of the House of Representatives
			 and the President pro tempore of the Senate after considering the
			 recommendations of the Chairman and ranking member of each of the appropriate
			 congressional committees. Commissioners shall be chosen without regard to
			 political affiliation and solely on the basis of each Commissioner’s fitness to
			 perform the duties of a Commissioner.
						(2)DateThe appointments of the initial members of
			 the Commission shall be made not later than 90 days after the date of the
			 enactment of this Act.
						(c)Period of Appointment; Vacancies
						(1)In generalMembers of the Commission shall each be
			 appointed for a term of 5 years, except that of the members first appointed, 3
			 members shall each be appointed for a term of 3 years.
						(2)Vacancies
							(A)In generalAny vacancy on the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made and shall be subject to the same conditions as the
			 original appointment.
							(B)Unexpired
			 termAn individual chosen to
			 fill a vacancy shall be appointed for the unexpired term of the member
			 replaced.
							(d)Initial MeetingNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold its first meeting.
					(e)MeetingsExcept for the initial meeting, the
			 Commission shall meet at the call of the Chairperson.
					(f)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(g)Chairperson and Vice
			 ChairpersonThe Commission
			 shall select a Chairperson and Vice Chairperson from among its members.
					(h)FundingMembers of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
					122.Duties of the Commission
					(a)Advising the Congress on the Operation of
			 the WTO Dispute Settlement System
						(1)In generalThe Commission shall review—
							(A)all adverse findings that are—
								(i)adopted by the Dispute Settlement Body;
			 and
								(ii)the result of a proceeding initiated
			 against the United States by a WTO member; and
								(B)upon the request of either of the
			 appropriate congressional committees—
								(i)any adverse finding of a dispute settlement
			 panel or the Appellate Body—
									(I)that is adopted by the Dispute Settlement
			 Body; and
									(II)in which the United States is a complaining
			 party; or
									(ii)any other finding that is contained in a
			 report of a dispute settlement panel or the Appellate Body that is adopted by
			 the Dispute Settlement Body.
								(2)Scope of reviewThe Commission shall advise the Congress in
			 connection with each adverse finding under paragraph (1)(A) or (1)(B)(i) or
			 other finding under paragraph (1)(B)(ii) on—
							(A)whether the dispute settlement panel or the
			 Appellate Body, as the case may be—
								(i)exceeded its authority or its terms of
			 reference;
								(ii)added to the obligations, or diminished the
			 rights, of the United States under the Uruguay Round Agreement that is the
			 subject of the finding;
								(iii)acted arbitrarily or capriciously, engaged
			 in misconduct, or demonstrably departed from the procedures specified for
			 panels and the Appellate Body in the applicable Uruguay Round Agreement;
			 or
								(iv)deviated from the applicable standard of
			 review, including in antidumping, countervailing duty, and other trade remedy
			 cases, the standard of review set forth in Article 17.6 of the Agreement on
			 Implementation of Article VI of the General Agreement on Tariffs and Trade
			 1994; and
								(B)whether the finding is consistent with the
			 original understanding by the United States of the Uruguay Round Agreement that
			 is the subject of the finding as explained in the statement of administrative
			 action approved under section 101(a) of the Uruguay Round Agreements Act (19
			 U.S.C. 3511(a)).
							(3)No deferenceIn advising the Congress under paragraph
			 (2), the Commission shall not accord deference to findings of law made by the
			 dispute settlement panel or the Appellate Body, as the case may be.
						(b)Determination; Report
						(1)Determination
							(A)In generalNot later than 150 days after the date on
			 which the Commission receives notice of a report or request under section
			 123(b), the Commission shall make a written determination with respect to the
			 matters described in paragraph (2) of subsection (a), including a full analysis
			 of the basis for its determination. A vote by a majority of the members of the
			 Commission shall constitute a determination of the Commission, although the
			 members need not agree on the basis for their vote.
							(B)Dissenting or concurring
			 opinionsAny member of the
			 Commission who disagrees with a determination of the Commission or who concurs
			 in such a determination on a basis different from that of the Commission or
			 other members of the Commission, may write an opinion expressing such
			 disagreement or concurrence, as the case may be.
							(2)ReportThe Commission shall promptly report the
			 determinations described in paragraph (1)(A) to the appropriate congressional
			 committees. The Commission shall include with the report any opinions written
			 under paragraph (1)(B) with respect to the determination.
						(c)Availability to the PublicEach report of the Commission under
			 subsection (b)(2), together with the opinions included with the report, shall
			 be made available to the public.
					123.Powers of the Commission
					(a)HearingsThe Commission may hold a public hearing to
			 solicit views concerning an adverse finding or other finding described in
			 section 122(a)(1), if the Commission considers such hearing to be necessary to
			 carry out the purpose of this subtitle. The Commission shall provide reasonable
			 notice of a hearing held pursuant to this subsection.
					(b)Information From Interested Parties and
			 Federal Agencies
						(1)Notice to commission
							(A)Under section
			 122(a)(1)(A)The Trade Representative shall advise the
			 Commission not later than 5 business days after the date the Dispute Settlement
			 Body adopts an adverse finding that is to be reviewed by the Commission under
			 section 122(a)(1)(A).
							(B)Under section
			 122(a)(1)(B)Either of the appropriate congressional
			 committees may make and notify the Commission of a request under section
			 122(a)(1)(B) not later than 1 year after the Dispute Settlement Body adopts the
			 adverse finding or other finding that is the subject of the request.
							(C)Findings adopted prior to appointment of
			 commissionWith respect to
			 any adverse finding or other finding to which section 122(a)(1)(B) applies and
			 that is adopted before the date on which the first members of the Commission
			 are appointed under section 121(b)(2), either of the appropriate congressional
			 committees may make and notify the Commission of a request under section
			 122(a)(1)(B) with respect to the adverse finding or other finding not later
			 than 1 year after the date on which the first members of the Commission are
			 appointed under section 121(b)(2).
							(2)Submissions and requests for
			 information
							(A)In generalThe Commission shall promptly publish in
			 the Federal Register notice of—
								(i)the notice received under paragraph (1)
			 from the Trade Representative or either of the appropriate congressional
			 committees; and
								(ii)an opportunity for interested parties to
			 submit written comments to the Commission.
								(B)Comments available to publicThe Commission shall make comments
			 submitted pursuant to subparagraph (A)(ii) available to the public.
							(C)Information from Federal agencies and
			 departmentsThe Commission
			 may secure directly from any Federal department or agency such information as
			 the Commission considers necessary to carry out the provisions of this
			 subtitle. Upon the request of the chairperson of the Commission, the head of
			 such department or agency shall furnish the information requested to the
			 Commission in a timely manner.
							(3)Access to panel and appellate body
			 documents
							(A)In generalThe Trade Representative shall make
			 available to the Commission all submissions and relevant documents relating to
			 an adverse finding described in section 122(a)(1), including any information
			 contained in such submissions and relevant documents identified by the provider
			 of the information as proprietary information or information designated as
			 confidential by a foreign government.
							(B)Public accessAny document that the Trade Representative
			 submits to the Commission shall be available to the public, except information
			 that is identified as proprietary or confidential or the disclosure of which
			 would otherwise violate the rules of the WTO.
							(c)Assistance From Federal Agencies;
			 Confidentiality
						(1)Administrative assistanceAny agency or department of the United
			 States that is designated by the President shall provide administrative
			 services, funds, facilities, staff, or other support services to the Commission
			 to assist the Commission with the performance of the Commission’s
			 functions.
						(2)Confidentiality
							(A)Documents and information from
			 agenciesThe Commission shall
			 protect from disclosure any document or information submitted to it by a
			 department or agency of the United States that the agency or department
			 requests be kept confidential.
							(B)Disclosure of documents and information of
			 CommissionThe Commission
			 shall not be considered to be an agency for purposes of section 552 of title 5,
			 United States Code.
							DCongressional approval of regulatory action
			 relating to adverse WTO decisions
				131.Congressional approval of regulatory
			 actions relating to adverse WTO decisions
					(a)In generalSection 123(g) of the Uruguay Round
			 Agreements Act (19 U.S.C. 3533(g)) is amended—
						(1)in paragraph (1)—
							(A)in subparagraph (E), by striking
			 and;
							(B)by redesignating subparagraph (F) as
			 subparagraph (H); and
							(C)by inserting after subparagraph (E) the
			 following new subparagraphs:
								
									(F)the appropriate congressional committees
				have received the report on the determinations of the Congressional Advisory
				Commission on WTO Dispute Settlement under section 122(b)(2) of the
				Strengthening America's Trade Laws Act with respect to the relevant dispute
				settlement panel or Appellate Body decision;
									(G)a joint resolution, described in paragraph
				(2), approving the proposed modification or final rule is enacted into law
				after the appropriate congressional committees receive the report on the
				determinations of the Congressional Advisory Commission on WTO Dispute
				Settlement under section 122(b)(2) of the Strengthening America's Trade Laws
				Act; and
									;
				and
							(2)by amending paragraph (2) to read as
			 follows:
							
								(2)Joint resolution to approve modification in
				agency regulation or practice
									(A)In generalFor the purposes of paragraph (1)(G), a
				joint resolution is a joint resolution of the 2 Houses of the Congress, the
				matter after the resolving clause of which is as follows: That the
				Congress approves the modifications to the regulation or practice of the United
				States proposed in a report submitted to the Congress under subparagraph (D) or
				(F) of section 123(g)(1) of the Uruguay Round Agreements Act (19 U.S.C.
				3533(g)(1) (D) and (F)) on _______, relating to ______., with the first
				blank space being filled with the date on which the report is submitted to the
				Congress and the second blank space being filled with the specific modification
				proposed to the regulation or practice of the United States.
									(B)Procedural provisionsThe procedural provisions of subsections
				(d) through (i) of section 206 of the Strengthening America's Trade Laws Act
				shall apply to a joint resolution described in subparagraph
				(A).
									.
						(b)Effective date
						(1)In generalThe amendments made by this section shall
			 take effect on the date of the enactment of this Act.
						(2)Modifications made between January 1, 2007,
			 and the date of the enactment of this Act
							(A)In generalModifications to any regulation or practice
			 of a department or agency of the United States made pursuant to the provisions
			 of section 123(g) of the Uruguay Round Agreements Act (19 U.S.C. 3533(g)) that
			 became effective on or after January 1, 2007, and before the date of the
			 enactment of this Act, shall be suspended upon the enactment of this Act and
			 have no effect.
							(B)Approval of modificationsOn or after the date of the enactment of
			 this Act, the Trade Representative and the head of the department or agency
			 within whose jurisdiction the modification described in subparagraph (A) falls
			 may seek approval of such modification pursuant to the procedures set out in
			 section 123(g)(1) of the Uruguay Round Agreements Act (19 U.S.C. 3533(g)(1)),
			 as amended by subsection (a).
							EClarification of rights and obligations
			 through negotiations
				141.Clarification of rights and obligations in
			 the WTO through negotiations
					(a)In generalAfter an adverse finding, the United States
			 shall work within the World Trade Organization to obtain clarification of the
			 Uruguay Round Agreement to which the adverse finding applies to conform the
			 Agreement to the understanding of the United States regarding the rights and
			 obligations of the United States and shall not modify the law, regulation,
			 practice, or interpretation of the United States in response to the adverse
			 finding if—
						(1)the United States has stated at the Dispute
			 Settlement Body that the adverse finding has created obligations never agreed
			 to by the United States;
						(2)either of the appropriate congressional
			 committees by resolution finds that the adverse finding has created obligations
			 never agreed to by the United States; or
						(3)the Congressional Advisory Commission on
			 WTO Dispute Resolution makes a determination under section 122(a)(2)(A)(ii)
			 that the adverse finding has created obligations never agreed to by the United
			 States.
						(b)Applicability
						(1)In generalThis section shall apply to any adverse
			 finding on or after January 1, 2002.
						(2)Effect on modification of regulation,
			 practice, or interpretation adopted before enactment of this Act
							(A)In generalAny agency that modified a regulation,
			 practice, or interpretation in response to an adverse finding between January
			 1, 2002, and the date of the enactment of this Act shall provide notice that
			 the modification shall cease to have force and effect on the date that is 30
			 days after the date of the enactment of this Act and such modification shall
			 cease to have force and effect on such date.
							(B)Applicability in trade remedy
			 casesThe cessation of the
			 force and effect of the modification described in subparagraph (A) shall apply
			 with respect to—
								(i)investigations initiated—
									(I)on the basis of petitions filed under
			 section 702(b), 732(b), or 783(a) of the Tariff Act of 1930 (19 U.S.C.
			 1671a(b), 1673a(b), and 1677n(a)) or section 202(a), 221, 251(a), or 292(a) of
			 the Trade Act of 1974 (19 U.S.C. 2252(a), 2271, 2341(a), and 2401a(a)) after
			 the date on which the modification ceases to have force and effect under
			 subparagraph (A);
									(II)by the administering authority under
			 section 702(a) or 732(a) of the Tariff Act of 1930 (19 U.S.C. 1671a(a) and
			 1673a(a)) after such date; or
									(III)under section 753 of the Tariff Act of 1930
			 (19 U.S.C. 1675b) after such date;
									(ii)reviews initiated under section 751 of the
			 Tariff Act of 1930 (19 U.S.C. 1675)—
									(I)by the administering authority or the
			 International Trade Commission on their own initiative after such date;
			 or
									(II)pursuant to a request filed after such
			 date; and
									(iii)all proceedings conducted under section 129
			 of the Uruguay Round Agreements Act (19 U.S.C. 3538) commenced after such
			 date.
								(3)Effect on prior statutory changes
							(A)In generalParagraph (2)(A) shall not apply to
			 modifications to statutes of the United States made in response to adverse
			 findings.
							(B)Clarification of United States
			 rightsIf a statute of the
			 United States has been modified in response to an adverse finding, the United
			 States shall obtain clarification of the rights and obligations of the United
			 States affected by the adverse finding pursuant to subsection (a).
							IIStrengthening antidumping and
			 countervailing duty laws
			201.Export price and constructed export
			 priceSection 772(c)(2)(A) of
			 the Tariff Act of 1930 (19 U.S.C. 1677a(c)(2)(A)) is amended by inserting
			 (including antidumping and countervailing duties imposed under this
			 title) after duties.
			202.Nonmarket economy methodologySection 773(c)(4) of the
			 Tariff Act of 1930 (19 U.S.C.
			 1677b(c)(4)) is amended to read as follows:
				
					(4)Valuation of factors of production
						(A)In generalThe administering authority, in valuing
				factors of production under paragraph (1), shall utilize, to the extent
				possible, the prices or costs of factors of production in one or more market
				economy countries that are—
							(i)at a level of economic development
				comparable to that of the nonmarket economy country; and
							(ii)significant producers of comparable
				merchandise.
							In this paragraph, the term
				surrogate refers to the values, calculations, and market economy
				countries used under this subparagraph.(B)Valuing materials used in
				productionIn determining the
				value of materials used in production under subparagraph (A), the following
				applies:
							(i)The administering authority may use the
				value of inputs that are purchased from market economy suppliers and are not
				suspected of being dumped or subsidized, only for the quantity of such
				purchases.
							(ii)All materials purchased or otherwise
				obtained from nonmarket economy countries shall be valued using surrogate
				values under subparagraph (A).
							(iii)A purchased material shall be viewed as
				suspected of being subsidized if there are any affirmative findings by the
				United States or another WTO member of export subsidy programs in the supplying
				country.
							(iv)A purchased material shall be viewed as
				suspected of being dumped if there are any affirmative findings by the United
				States or other WTO member of dumping in the general category of merchandise,
				or if information supplied by the petitioner or otherwise of record suggests
				significant underpricing to the purchaser in the nonmarket economy
				country.
							(v)Surrogate values for materials from a
				market economy country shall be disregarded as not reflective of prices in that
				surrogate market only if prices in that market are viewed as aberrational, such
				as a case in which prices undersell or exceed any reported price in that
				surrogate market by a large amount.
							(vi)There shall be a presumption that the
				administering authority will include all market prices from a surrogate market.
				Prices that are high or low shall be excluded only when it is demonstrated that
				the prices are not reflective of prices in the surrogate country for the
				relevant category of merchandise.
							(vii)If amounts pertaining to the cost of
				production of imports into a surrogate country from market economy suppliers
				are used for valuing the materials used, such amounts shall be valued on the
				basis of CIF (cost, insurance, and freight), plus duties paid, to provide a
				proxy for prices in the surrogate country competing with locally produced
				goods. Such values shall not be reduced by the import duties.
							(C)Valuing labor
							(i)The administering authority may use an
				average of wage rates for market economies, but shall ensure that labor rates
				used fully reflect all labor costs, including benefits, health care, and
				pension costs.
							(ii)Labor shall be the total labor employed by
				a nonmarket economy country producer or used by a nonmarket economy country
				producer in the overall business, with allocations to other merchandise
				produced or sold by that producer that is not subject merchandise.
							(iii)Labor shall reflect the average labor for
				all other producers in the nonmarket economy country that are producing the
				particular merchandise subject to investigation or review, and shall not be
				limited to operations used for export.
							(D)Valuing factory overhead, selling, general,
				and administrative expenses, and profit
							(i)In generalThe administering authority shall use the
				best information available with respect to likely values of factory overhead,
				selling, general, and administrative expenses, and profit from a surrogate
				country. If the values determined under subparagraphs (B) and (C) for materials
				used and labor consumed result in amounts that are demonstrably larger or
				smaller than the amounts used in determining surrogate ratios from financial or
				other reports from a surrogate country, adjustments shall be made to the ratios
				to reflect fully the level of such costs and profits in the surrogate country
				on a per item produced basis.
							(ii)Ratios
				definedFor purposes of this
				subparagraph, the term ratios means—
								(I)the ratio of factory overhead to labor,
				materials, and energy;
								(II)the ratio of selling, general, and
				administrative costs to factory overhead, labor, materials, and energy;
				and
								(III)the ratio of profit to selling, general,
				and administrative costs, factory overhead, labor, materials, and
				energy.
								(E)Use of confidential information from a
				foreign producer in a surrogate countryThe administering authority shall generally
				use publicly available information to value factors of production, except that,
				in a case in which any foreign producer in the surrogate country that is
				willing to provide information to the administering authority on factors of
				production to produce the same class of merchandise and such information is
				subject to verification, the administering authority shall accept and use such
				information. The relationship of the foreign producer providing the information
				to a party to the proceeding shall not be a basis for
				disqualification.
						.
			203.Determinations on the basis of facts
			 availableSection 776(a)(2)(B)
			 of the Tariff Act of 1930 (19 U.S.C. 1677e(a)(2)(B)) is amended to read as
			 follows:
				
					(B)fails to provide such information by the
				deadline for submission of the information or in the form and manner required,
				and in conformity with prior administering authority determinations in the
				proceeding and final judicial decisions in the proceeding, subject to
				subsections (c)(1) and (e) of section
				782,
					.
			204.Clarification of determination of material
			 injury
				(a)In generalSection 771(7) of the Tariff Act of 1930
			 (19 U.S.C. 1677(7)) is amended by adding at the end the following new
			 subparagraph:
					
						(J)Clarification of determination of material
				injuryIn determining if
				there is material injury, or threat of material injury, by reason of imports of
				the subject merchandise, the Commission shall make the Commission's
				determination without regard to—
							(i)whether other imports would have replaced
				or are likely to replace imports of the subject merchandise if an order were
				issued or a suspension agreement were accepted under this title, or
							(ii)the effect of a potential order or
				suspension agreement on the domestic industry, except for a finding required by
				section
				771(7)(F)(ii).
							.
				(b)Likelihood of
			 continuation or recurrence of material inquirySection 752(a)(4)
			 of the Tariff Act of 1930 (19 U.S.C. 1675a(a)(4)) is amended by adding at the
			 end the following: In reaching a decision as to whether revocation of an
			 order or termination of a suspended investigation is likely to lead to a
			 continuation or recurrence of material injury, the Commission shall make its
			 determination without regard to whether other imports are likely to replace
			 imports of the subject merchandise if an order is revoked or a suspension
			 agreement terminated under this title..
				205.Revocation of nonmarket economy country
			 status
				(a)Amendment of definition of nonmarket
			 economy countrySection 771(18)(C)(i) of the Tariff Act of
			 1930 (19 U.S.C. 1677(18)(C)(i)) is amended to read as follows:
					
						(i)Any determination that a foreign country is
				a nonmarket economy country shall remain in effect until—
							(I)the administering authority makes a final
				determination to revoke the determination under subparagraph (A); and
							(II)a joint resolution is enacted into law
				pursuant to section 206 of the Strengthening America's Trade Laws
				Act.
							.
				(b)Notification by President; joint
			 resolutionWhenever the
			 administering authority makes a final determination under section
			 771(18)(C)(i)(I) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)(I)) to
			 revoke the determination that a foreign country is a nonmarket economy
			 country—
					(1)the President shall notify the Committee on
			 Finance of the Senate and the Committee on Ways and Means of the House of
			 Representatives of that determination not later than 10 days after the
			 publication of the administering authority's final determination in the Federal
			 Register;
					(2)the President shall transmit to the
			 Congress a request that a joint resolution be introduced pursuant to this
			 section; and
					(3)a joint resolution shall be introduced in
			 the Congress pursuant to this section.
					(c)DefinitionFor purposes of this section, the term
			 joint resolution means only a joint resolution of the 2 Houses of
			 the Congress, the matter after the resolving clause of which is as follows:
			 That the Congress approves the change of nonmarket economy status with
			 respect to the products of _____ transmitted by the President to the Congress
			 on _____., the first blank space being filled in with the name of the
			 country with respect to which a determination has been made under section
			 771(18)(C)(i) of the Tariff Act of 1930 (19 U.S.C. 1677(18)(C)(i)), and the
			 second blank space being filled with the date on which the President notified
			 the Committee on Finance of the Senate and the Committee on Ways and Means of
			 the House of Representatives under subsection (b)(1).
				(d)IntroductionA joint resolution shall be introduced (by
			 request) in the House by the majority leader of the House, for himself, or by
			 Members of the House designated by the majority leader of the House, and shall
			 be introduced (by request) in the Senate by the majority leader of the Senate,
			 for himself, or by Members of the Senate designated by the majority leader of
			 the Senate.
				(e)Amendments prohibitedNo amendment to a joint resolution shall be
			 in order in either the House of Representatives or the Senate, and no motion to
			 suspend the application of this subsection shall be in order in either House,
			 nor shall it be in order in either House for the presiding officer to entertain
			 a request to suspend the application of this subsection by unanimous
			 consent.
				(f)Period for committee and floor
			 consideration
					(1)In generalIf the committee or committees of either
			 House to which a joint resolution has been referred have not reported the joint
			 resolution at the close of the 45th day after its introduction, such committee
			 or committees shall be automatically discharged from further consideration of
			 the joint resolution and it shall be placed on the appropriate calendar. A vote
			 on final passage of the joint resolution shall be taken in each House on or
			 before the close of the 15th day after the joint resolution is reported by the
			 committee or committees of that House to which it was referred, or after such
			 committee or committees have been discharged from further consideration of the
			 joint resolution. If, prior to the passage by one House of a joint resolution
			 of that House, that House receives the same joint resolution from the other
			 House, then—
						(A)the procedure in that House shall be the
			 same as if no joint resolution had been received from the other House,
			 but
						(B)the vote on final passage shall be on the
			 joint resolution of the other House.
						(2)Computation of daysFor purposes of paragraph (1), in computing
			 a number of days in either House, there shall be excluded any day on which that
			 House is not in session.
					(g)Floor consideration in the House
					(1)Motion privilegedA motion in the House of Representatives to
			 proceed to the consideration of a joint resolution shall be highly privileged
			 and not debatable. An amendment to the motion shall not be in order, nor shall
			 it be in order to move to reconsider the vote by which the motion is agreed to
			 or disagreed to.
					(2)Debate
			 limitedDebate in the House
			 of Representatives on a joint resolution shall be limited to not more than 20
			 hours, which shall be divided equally between those favoring and those opposing
			 the joint resolution. A motion further to limit debate shall not be debatable.
			 It shall not be in order to move to recommit a joint resolution or to move to
			 reconsider the vote by which a joint resolution is agreed to or disagreed
			 to.
					(3)Motions to postponeMotions to postpone, made in the House of
			 Representatives with respect to the consideration of a joint resolution, and
			 motions to proceed to the consideration of other business, shall be decided
			 without debate.
					(4)AppealsAll appeals from the decisions of the Chair
			 relating to the application of the Rules of the House of Representatives to the
			 procedure relating to a joint resolution shall be decided without
			 debate.
					(5)Other rulesExcept to the extent specifically provided
			 in the preceding provisions of this subsection, consideration of a joint
			 resolution shall be governed by the Rules of the House of Representatives
			 applicable to other bills and resolutions in similar circumstances.
					(h)Floor consideration in the Senate
					(1)Motion privilegedA motion in the Senate to proceed to the
			 consideration of a joint resolution shall be privileged and not debatable. An
			 amendment to the motion shall not be in order, nor shall it be in order to move
			 to reconsider the vote by which the motion is agreed to or disagreed to.
					(2)Debate
			 limitedDebate in the Senate
			 on a joint resolution, and all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 20 hours. The time shall be
			 equally divided between, and controlled by, the majority leader and the
			 minority leader or their designees.
					(3)Control of debateDebate in the Senate on any debatable
			 motion or appeal in connection with a joint resolution shall be limited to not
			 more than 1 hour, to be equally divided between, and controlled by, the mover
			 and the manager of the joint resolution, except that in the event the manager
			 of the joint resolution is in favor of any such motion or appeal, the time in
			 opposition thereto shall be controlled by the minority leader or his designee.
			 Such leaders, or either of them, may, from time under their control on the
			 passage of a joint resolution, allot additional time to any Senator during the
			 consideration of any debatable motion or appeal.
					(4)Other motionsA motion in the Senate to further limit
			 debate is not debatable. A motion to recommit a joint resolution is not in
			 order.
					(i)Rules of House of Representatives and
			 SenateSubsections (c)
			 through (h) are enacted by the Congress—
					(1)as an exercise of the rulemaking power of
			 the House of Representatives and the Senate, respectively, and as such
			 subsections (c) through (h) are deemed a part of the rules of each House,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of joint resolutions described in subsection (c), and
			 subsections (c) through (h) supersede other rules only to the extent that they
			 are inconsistent therewith; and
					(2)with full recognition of the constitutional
			 right of either House to change the rules (so far as relating to the procedure
			 of that House) at any time, in the same manner and to the same extent as in the
			 case of any other rule of that House.
					IIIExpansion of applicability of
			 countervailing duties
			301.Application of
			 countervailing duties to nonmarket economy countries and strengthening
			 application of the law
				(a)Application of
			 countervailing duties to nonmarket economiesSection 701(a)(1) of
			 the Tariff Act of 1930 (19 U.S.C. 1671(a)(1)) is amended by inserting
			 (including a nonmarket economy country) after
			 country each place it appears.
				(b)Recognition of
			 countervailable subsidies in nonmarket economy
			 countriesSection771(5)(C) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(E)) is amended to read as follows:
					
						(C)Other
				factors(i)The determination of
				whether a subsidy exists shall be made without regard to—
								(I)whether the recipient of the subsidy is
				publicly or privately owned;
								(II)whether the subsidy is provided directly
				or indirectly on the manufacture, production, or export of merchandise;
				and
								(III)(aa)whether the country is
				a nonmarket economy country, or
									(bb)the level of economic reforms in a
				country that is a nonmarket economy country, at the time the subsidy is
				provided.
									(ii)The administering authority is not
				required to consider the effect of the subsidy in determining whether a subsidy
				exists under this
				paragraph.
							.
				(c)Use of
			 alternate methodologies involving ChinaSection 771(5)(E) of the
			 Tariff Act of 1930 U.S.C. 1677(5)(E)) is amended by adding at the end the
			 following:
					
						If the
				administering authority encounters special difficulties in identifying and
				calculating the amount of a benefit under clauses (i) through (iv) with respect
				to an investigation or review involving the People’s Republic of China,
				irrespective of whether the administering authority determines that China is a
				nonmarket economy country under paragraph (18) of this section, the
				administering authority shall use methodologies to identify and calculate the
				amount of the benefit that take into account the possibility that terms and
				conditions prevailing in China may not always be available as appropriate
				benchmarks. In applying such methodologies, where practicable, the
				administering authority should take into account and adjust terms and
				conditions prevailing in China before using terms and conditions prevailing
				outside of China. If the administering authority has determined that China is a
				nonmarket economy country under paragraph (18) of this section, the
				administering authority shall presume that special difficulties exist in
				calculating the amount of a benefit under clauses (i) through (iv) with respect
				to an investigation or review involving China and that it is not practicable to
				take into account and adjust terms and conditions prevailing in China, and the
				administering authority shall use terms and conditions prevailing outside of
				China..
				(d)Subsidies
			 provided to state-Owned enterprises in the People’s Republic of
			 ChinaSection 771(5A) of the Tariff Act of 1930 (19 U.S.C.
			 1677(5A)) is amended by adding at the end the following:
					
						For
				purposes of this paragraph, subsidies provided to state-owned enterprises in
				the People’s Republic of China shall be deemed to be specific if, inter alia,
				state-owned enterprises are the predominant recipients of such subsidies or
				state-owned enterprises receive disproportionately large amounts of such
				subsidies..
				(e)Antidumping
			 provisions not affectedThe amendments made by this section shall
			 not affect the status of a country as a nonmarket economy country for the
			 purposes of any matter relating to antidumping duties under subtitle B of title
			 VII of the Tariff Act of 1930 (19 U.S.C. 1673 et seq.). In cases involving a
			 nonmarket economy country, no offset or reduction shall be made to the amount
			 of either the antidumping or countervailing duty imposed based on the finding
			 of a domestic subsidy and the simultaneous application of antidumping
			 duties.
				302.Treatment of exchange-rate manipulation as
			 countervailable subsidy under Title VII of the
			 Tariff Act of 1930
				(a)Amendments to Definition of Countervailable
			 SubsidySection 771(5)(D) of
			 the Tariff Act of 1930 (19 U.S.C.
			 1677(5)(D)) is amended—
					(1)by striking The term and
			 inserting (i) The term;
					(2)by redesignating clauses (i) through (iv)
			 as subclauses (I) through (IV), respectively; and
					(3)by adding at the end the following:
						
							(ii)The term provides a financial
				contribution includes engaging in exchange-rate manipulation (as defined
				in paragraph
				(5C)).
							.
					(b)Definition of Exchange-Rate
			 ManipulationSection 771 of
			 the Tariff Act of 1930 (19 U.S.C.
			 1677) is amended by inserting after paragraph (5B) the following new
			 paragraph:
					
						(5C)Definition of exchange-rate
				manipulation
							(A)In generalFor purposes of paragraphs (5) and (5A),
				the term exchange-rate manipulation means protracted large-scale
				intervention by a country to undervalue the country's currency in the exchange
				market that prevents effective balance-of-payments adjustment or that gains an
				unfair competitive advantage over any other country.
							(B)FactorsIn determining whether exchange-rate
				manipulation is occurring and a benefit thereby conferred, the administering
				authority in each case—
								(i)shall consider the exporting
				country’s—
									(I)bilateral balance-of-trade surplus or
				deficit with the United States;
									(II)balance-of-trade surplus or deficit with
				its other trading partners individually and in the aggregate;
									(III)foreign direct investment in its
				territory;
									(IV)currency-specific and aggregate amounts of
				foreign currency reserves; and
									(V)mechanisms employed to maintain its
				currency at a fixed exchange rate relative to another currency and,
				particularly, the nature, duration, monetary expenditures, and potential
				monetary expenditures of those mechanisms;
									(ii)may consider such other economic factors as
				are relevant; and
								(iii)shall measure the trade surpluses or
				deficits described in subclauses (I) and (II) of clause (i) with reference to
				the trade data reported by the United States and the other trading partners of
				the exporting country, unless such trade data are not available or are
				demonstrably inaccurate, in which case the exporting country’s trade data may
				be relied upon if shown to be sufficiently accurate and trustworthy.
								(C)Type of economyA country found to be engaged in
				exchange-rate manipulation may have—
								(i)a market economy;
								(ii)a nonmarket economy; or
								(iii)a combination
				thereof.
								.
				303.Affirmation of negotiating objective on
			 border taxesThe Congress
			 reaffirms the negotiating objective relating to border taxes set forth in
			 section 2102(b)(15) of the Bipartisan Trade Promotion Authority Act of 2002 (19
			 U.S.C. 3802(b)(15)).
			304.Presidential certification; application of
			 countervailing duty law
				(a)Certification by the President
					(1)In generalThe President shall certify to the Congress
			 by January 1, 2014, that, under the Agreement on Subsidies and Countervailing
			 Measures or subsequent agreement of the World Trade Organization, the full or
			 partial exemption, remission, or deferral specifically related to exports of
			 direct taxes is treated in the same manner as the full or partial exemption,
			 remission, or deferral specifically related to exports of indirect
			 taxes.
					(2)Effect of failure to certifyIf the President does not make the
			 certification to Congress required by paragraph (1) by January 1, 2014, the
			 Secretary of Commerce, in any investigation conducted under subtitle A of title
			 VII of the Tariff Act of 1930 (19 U.S.C. 1671 et seq.) to determine whether a
			 countervailable subsidy is being provided with respect to a product of a
			 country that provides the full or partial exemption, remission, or deferral
			 specifically related to exports of indirect taxes on products exported from
			 that country, shall treat as a countervailable subsidy the full or partial
			 exemption, remission, or deferral specifically related to exports of indirect
			 taxes paid on that product.
					(b)DefinitionsIn this section:
					(1)Agreement on subsidies and countervailing
			 measuresThe term
			 Agreement on Subsidies and Countervailing Measures means the
			 agreement referred to in section 101(d)(12) of the Uruguay Round Agreements Act
			 (19 U.S.C. 3511(d)(12)).
					(2)Direct taxesThe term direct taxes means
			 taxes on wages, profits, interest, rents, royalties, and all other forms of
			 income, and taxes on the ownership of real property.
					(3)Import
			 chargesThe term import
			 charges means tariffs, duties, and other fiscal charges that are levied
			 on imports.
					(4)Indirect
			 taxesThe term indirect
			 taxes means sales, excise, turnover, value added, franchise, stamp,
			 transfer, inventory, and equipment taxes, border taxes, and all taxes other
			 than direct taxes and import charges.
					(5)Full or partial exemption, remission, or
			 deferral specifically related to exports of direct taxesThe term full or partial exemption,
			 remission, or deferral specifically related to exports of direct taxes
			 means direct taxes that are paid to the United States Government by a business
			 concern and are fully or partially exempted, remitted, or deferred by the
			 Government by reason of the export by that business concern of its products
			 from the United States.
					(6)Full or partial exemption, remission, or
			 deferral specifically related to exports of indirect taxesThe term full or partial exemption,
			 remission, or deferral specifically related to exports of indirect taxes
			 means indirect taxes that are paid to the government of a country by a business
			 concern and are fully or partially exempted, remitted, or deferred by that
			 government by reason of the export by that business concern of its products
			 from that country.
					(c)Effective periodSubsection (a) shall cease to be effective
			 on the date on which the President makes a certification described in
			 subsection (a).
				IVLimitation on
			 Presidential discretion in addressing market disruption
			401.Standard for
			 presidential action on ITC finding of market disruptionSection 421 of the Trade Act of 1974 (19
			 U.S.C. 2451) is amended—
				(1)in subsection
			 (a)—
					(A)by inserting
			 any before increased duties; and
					(B)by striking
			 , to the extent and for such period and all that follows to the
			 end period and inserting recommended by the International Trade
			 Commission;
					(2)in subsection (e),
			 in the second sentence, by striking agreed upon by either group
			 and all that follows to the end period and inserting shall be considered
			 an affirmative determination under subsection (b);
				(3)in subsection
			 (f)—
					(A)in the heading, by
			 striking on Proposed
			 Remedies and inserting for Relief;
					(B)in the first
			 sentence—
						(i)by
			 striking the President or Trade Representative may consider as
			 and inserting is to be considered; and
						(ii)by
			 striking the Commission shall propose and inserting the
			 Commission shall recommend; and
						(C)in the second
			 sentence, by striking proposed action and inserting
			 recommended action;
					(4)in subsection
			 (g)(2)(B)—
					(A)by striking
			 or may be considered by the President or the Trade Representative
			 as and inserting or if the determination is considered to
			 be; and
					(B)by striking
			 on proposed remedies and inserting for
			 relief;
					(5)in subsection
			 (h)—
					(A)in the heading, by
			 striking Proposed measure
			 and recommendation to the President and inserting
			 Recommended Relief and
			 Report by Trade Representative;
					(B)in paragraph
			 (1)—
						(i)by
			 striking measure proposed by the Trade Representative to be taken
			 pursuant to subsection (a) and inserting relief recommended by
			 the Commission under subsection (f); and
						(ii)by
			 striking proposed measure and inserting recommended
			 relief;
						(C)in paragraph (2),
			 by striking on the measure proposed by the Trade Representative
			 and all that follows to the end period and inserting , shall transmit a
			 report to the President recommending what action to take under subsection
			 (k); and
					(D)by adding at the
			 end the following new paragraph:
						
							(3)The Trade Representative, after
				submitting a report to the President under paragraph (2), shall promptly make
				the report available to the public, excluding any proprietary or confidential
				information. The Trade Representative shall publish a summary of the report in
				the Federal
				Register.
							;
					(6)in
			 subsection (i)—
					(A)in the flush
			 sentence at the end of paragraph (1), by striking agreed upon by either
			 group and all that follows to the end period and inserting shall
			 be considered an affirmative determination of the Commission;
			 and
					(B)by striking
			 paragraphs (2), (3), and (4), and inserting the following:
						
							(2)On the date on which the Commission
				completes its determinations under paragraph (1), the Commission shall transmit
				a report on the determinations to the President and the Trade Representative,
				including the reasons for its determinations. If the determinations under
				paragraph (1) are affirmative or if the determinations are considered to be
				affirmative under paragraph (1), the Commission shall include in its report its
				recommendations on provisional relief to be taken to prevent or remedy the
				market disruption. Only those members of the Commission who agreed to the
				affirmative determinations under paragraph (1) are eligible to vote on the
				recommended provisional relief to prevent or remedy market disruption. Members
				of the Commission who did not agree to the affirmative determinations may
				submit, in the report, dissenting or separate views regarding the determination
				and any recommendation of provisional relief referred to in this
				paragraph.
							(3)The provisional relief referred to in
				paragraph (2) may include—
								(A)the imposition of or increase in any
				duty;
								(B)any modification, or imposition of any
				quantitative restriction on the importation of any article into the United
				States; or
								(C)any combination of actions under
				subparagraph (A) or (B).
								(4)If the determinations under paragraph
				(1) are affirmative or if the determinations are considered to be affirmative
				under paragraph (1), the Trade Representative shall, within 10 days after
				receipt of the Commission's report, transmit a report to the President
				recommending what action to take with respect to provisional relief under
				subsection (k).
							(5)(A)The President shall
				proclaim any provisional relief recommended by the Commission not later than 10
				days after the date the President receives the report described in paragraph
				(4) from the Trade Representative.
								(B)Any provisional relief proclaimed by
				the President pursuant to a determination of critical circumstances shall
				remain in effect for a period not to exceed 200 days.
								(C)Provisional relief shall cease to
				apply upon the effective date of relief proclaimed under subsection (a), upon a
				decision by the President not to provide such relief under subsection (k), or
				upon a negative determination by the Commission under subsection
				(b).
								;
					(7)in subsection
			 (j)—
					(A)in paragraph (1),
			 by striking which the Trade Representative considers to be and
			 inserting that is considered to be; and
					(B)by striking
			 paragraph (2) and inserting the following:
						
							(2)If no agreement is reached with the
				People’s Republic of China pursuant to consultations under paragraph (1) in the
				time required for Presidential action under subsection (k), or if the President
				determines that an agreement reached pursuant to such consultations is not
				preventing or remedying the market disruption at issue in the time required for
				Presidential action under subsection (k), the President shall provide import
				relief in accordance with subsection
				(a).
							;
					(8)in subsection
			 (k)—
					(A)in the heading, by
			 striking Standard for
			 presidential action and inserting
			 Timing for presidential
			 action; exceptions;
					(B)in paragraph (1),
			 by striking a recommendation from the Trade Representative and
			 all that follows to the end period and inserting a report from the Trade
			 Representative under subsection (h)(2), the President shall, pursuant to
			 subsection (a), proclaim the relief recommended by the Commission;
			 and
					(C)by amending
			 paragraph (2) to read as follows:
						
							(2)The President may decline to proclaim
				relief pursuant to subsection (a), may proclaim relief pursuant to subsection
				(a) that differs from the relief recommended by the Commission, may decline to
				proclaim provisional relief pursuant to subsection (i), or may proclaim
				provisional relief pursuant to subsection (i) that differs from the relief
				recommended by the Commission—
								(A)only in extraordinary cases;
				and
								(B)only if the President determines that
				providing relief or provisional relief pursuant to subsection (a) or (i) or
				providing relief recommended by the Commission pursuant to subsection (a) or
				(i) would cause serious harm to the economic interests or to the national
				security of the of the United
				States.
								;
					(9)in subsection (l),
			 by amending paragraph (1) to read as follows:
					
						(1)The President’s decision under
				subsection (k) shall be submitted to the Committee on Finance of the Senate and
				the Committee on Ways and Means of the House of Representatives and shall be
				published in the Federal Register within 15 days of the decision. In the
				submission to the committees and in publication in the Federal Register, the
				President shall include the reasons for the decision and the scope and duration
				of any action taken. If the President takes action that differs from the action
				recommended by the Commission under subsection (f) or declines to take action
				pursuant to subsection (k)(2), the President shall state in detail the reasons
				for such action or
				inaction.
						;
				(10)by redesignating
			 subsections (m) through (o) as subsections (n) through (p),
			 respectively;
				(11)by inserting
			 after subsection (l) the following new subsection:
					
						(m)Implementation of
				action recommended by Commission(1)If the President takes
				action that differs from the action recommended by the Commission under
				subsection (f) or declines to take action pursuant to subsection (k)(2)(B)(i),
				the action recommended by the Commission under subsection (f) shall take effect
				(as provided in subsection (n)(2)) upon the enactment of a joint resolution
				described in paragraph (2) within the 90-day period beginning on the date on
				which the President’s decision is transmitted to the Congress pursuant to
				subsection (l).
							(2)For purposes of this section, the
				term joint resolution means a joint resolution of the 2 Houses of
				the Congress, the sole matter after the resolving clause of which is as
				follows: That the Congress does not approve the action taken by, or the
				determination of, the President under section 421 of the Trade Act of 1974,
				notice of which was transmitted to the Congress on ______., with the
				blank space being filled with the appropriate case number and date.
							(3)The provisions of section 152(b),
				(c), (d), (e), and (f) of the Trade Act of 1974 (19 U.S.C. 2192(b), (c), (d),
				(e), and (f)) shall apply to joint resolutions under this
				section.
							;
				(12)in subsection
			 (n), as redesignated, by striking Import relief under this
			 section and all that follows to the end period and inserting the
			 following:
					
						(1)Except as provided in paragraph (2),
				import relief under this section shall take effect not later than 15 days after
				the President’s determination to provide such relief.
						(2)If the action recommended by the
				Commission takes effect pursuant to subsection (m), the President shall, within
				15 days after the date of the enactment of the joint resolution referred to in
				subsection (m), proclaim the action recommended by the Commission under
				subsection (f). Such action shall take effect not later than 15 days after the
				date of the President’s
				proclamation.
						;
				(13)in subsection
			 (o), as redesignated—
					(A)in paragraph (1),
			 by striking 6-month and inserting 1-year;
			 and
					(B)in paragraph (3),
			 by inserting or (m) after subsection (k);
			 and
					(14)in subsection
			 (p), as redesignated—
					(A)in paragraph (1),
			 by inserting or (m) after subsection (k);;
			 and
					(B)in paragraph (3),
			 by striking subsection (m) and inserting subsection
			 (n).
					VStrengthening
			 enforcement of intellectual property rights at U.S. borders
			ACoordination of
			 enforcement of intellectual property rights
				501.DefinitionsIn this title:
					(1)Assistant
			 Secretary for ICEThe term Assistant Secretary for
			 ICE means the Assistant Secretary for U.S. Immigration and Customs
			 Enforcement.
					(2)CommissionerThe
			 term Commissioner means the Commissioner responsible for U.S.
			 Customs and Border Protection.
					(3)Counterfeiting;
			 counterfeit goods
						(A)CounterfeitingThe
			 term counterfeiting means activities related to production of or
			 trafficking in goods, including packaging, that bear a spurious mark or
			 designation that is identical to or substantially indistinguishable from a mark
			 or designation protected under the trademark laws or related
			 legislation. 
						(B)Counterfeit
			 goodsThe term counterfeit goods means those goods
			 described in subparagraph (A).
						(4)CBPThe
			 term CBP means U.S. Customs and Border Protection.
					(5)DirectorThe term Director means the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury established in section 502.
					(6)Enforcement of
			 intellectual property rightsThe term enforcement of
			 intellectual property rights means activities to enforce copyrights,
			 patents, trademarks, and other forms of intellectual property, including
			 activities to control counterfeiting and piracy, and activities to enforce
			 exclusion orders issued by the United States International Trade Commission by
			 reason of any of subparagraphs (B) through (E) of subsection (a)(1) of section
			 337 of the Tariff Act of 1930 (19 U.S.C. 1337(a)(1)(B) through (E)).
					(7)Exclusion
			 orderThe term exclusion order means an order of the
			 United States International Trade Commission issued under section 337(d) of the
			 Tariff Act of 1930 to exclude goods from entry into the United States.
					(8)ICEThe
			 term ICE means U.S. Immigration and Customs Enforcement.
					(9)Piracy; pirated
			 goods
						(A)PiracyThe
			 term piracy means activities related to production of or
			 trafficking in unauthorized copies or phonorecords of works protected under
			 copyright law or related legislation.
						(B)Pirated
			 goodsThe term pirated goods means those copies or
			 phonorecords described in subparagraph (A).
						502.Director of
			 Intellectual Property Rights Enforcement
					(a)EstablishmentThere
			 is established within the Department of the Treasury the position of Director
			 of Intellectual Property Rights Enforcement.
					(b)AppointmentThe
			 Director shall be appointed by the Secretary of the Treasury, and shall be
			 responsible to and shall report directly to the Deputy Secretary of the
			 Treasury.
					(c)DutiesThe
			 Director shall—
						(1)coordinate all
			 activities of the Department of the Treasury involving the enforcement of
			 intellectual property rights, with particular reference to the activities of
			 CBP and ICE;
						(2)oversee the
			 development and implementation of the strategic plan for the enforcement of
			 intellectual property rights required under section 503;
						(3)coordinate the
			 policy and regulatory changes set forth in subtitle D;
						(4)serve as staff
			 representative of the Department of the Treasury in interagency bodies with
			 responsibility for coordination of activities involving the enforcement of
			 intellectual property rights;
						(5)conduct an
			 evaluation of the effectiveness of the organizational structure of CBP for
			 reducing the entry into the United States of counterfeit or pirated goods,
			 goods in violation of exclusion orders, and other goods in violation of other
			 intellectual property rights; and
						(6)carry out other duties, as assigned by the
			 Secretary or Deputy Secretary of the Treasury, to improve the effectiveness of
			 the efforts of the Department of the Treasury under the laws within its
			 jurisdiction with respect to enforcement of intellectual property
			 rights.
						503.Strategic plan
			 for the enforcement of intellectual property rights
					(a)In
			 generalThe Director shall
			 develop, for approval by the Deputy Secretary of the Treasury, an annual
			 strategic plan for the enforcement of intellectual property rights.
					(b)ConsultationIn
			 developing the annual strategic plan required under subsection (a), the
			 Director shall consult with—
						(1)the CBP
			 coordinator of intellectual property enforcement activities and the ICE
			 coordinator of intellectual property enforcement authorities appointed under
			 section 504;
						(2)all other entities within the Department of
			 the Treasury with expertise and experience in the enforcement of intellectual
			 property rights;
						(3)the Advisory
			 Committee;
						(4)other agencies of the executive branch
			 engaged in the enforcement of intellectual property rights, including any
			 officials designated to coordinate such enforcement efforts on an interagency
			 basis; and
						(5)officials from foreign law enforcement
			 agencies and international organizations, including the World Customs
			 Organization, with experience and expertise in border control measures relating
			 to the enforcement of intellectual property rights.
						(c)Contents of
			 planThe annual strategic
			 plan shall set forth objectives, goals, and strategies for more effective use
			 of the authorities of CBP and ICE relating to the enforcement of intellectual
			 property rights, and shall—
						(1)provide for
			 specific measurement of the current effectiveness of enforcement tools,
			 including targeting, examination, post-entry auditing, and penalty
			 actions;
						(2)give priority to
			 those enforcement tools determined under paragraph (1) to be most
			 effective;
						(3)identify best practices, both in the United
			 States and abroad, in the enforcement of intellectual property rights, taking
			 into account the practices of enforcement authorities of other countries, and
			 implement those practices;
						(4)identify and apply the specific performance
			 measures to be used to evaluate the progress of CBP and ICE in improving the
			 effectiveness of its efforts relating to the enforcement of intellectual
			 property rights;
						(5)address border control programs
			 administered by CBP and ICE at ports of entry for passengers and freight, and
			 at points of entry for postal and courier services, as well as for goods in
			 transit through United States ports and in the process of being exported from
			 the United States;
						(6)recommend the optimal feasible allocation
			 of human, financial, physical, and technological resources that CBP and ICE
			 should use to achieve the goals of the annual strategic plan;
						(7)report on the key activities of CBP and ICE
			 during the preceding year in the enforcement of intellectual property rights ;
			 and
						(8)contain such other information as the
			 Director considers appropriate to convey what CBP and ICE will do, over the
			 ensuing year, with respect to the enforcement of intellectual property rights
			 and reduce the costs that violations of intellectual property rights impose on
			 the United States economy and public safety.
						(d)Submission to
			 CongressUpon the approval by
			 the Deputy Secretary of the Treasury of the annual strategic plan, after
			 ensuring its consistency with relevant interagency strategic plans for the
			 enforcement of intellectual property rights, the Deputy Secretary of the
			 Treasury shall transmit the annual strategic plan to the Committee on Finance
			 of the Senate and the Committee on Ways and Means of the House of
			 Representatives, along with any recommendations of the Department of the
			 Treasury for statutory changes or funding authorizations needed to improve the
			 effectiveness of the Department’s efforts in the enforcement of intellectual
			 property rights.
					(e)TimingThe
			 Deputy Secretary of the Treasury shall submit the annual strategic plan under
			 subsection (d) not later than 180 days after the date of the enactment of this
			 Act and annually thereafter.
					504.CBP and ICE
			 coordinators
					(a)CBP
			 Coordinators
						(1)AppointmentThe Commissioner shall appoint a CBP
			 coordinator of intellectual property rights enforcement activities (in this
			 subtitle referred to as the CBP Coordinator), who shall report
			 directly to the Commissioner.
						(2)DutiesThe
			 CBP Coordinator shall—
							(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan, and coordinate the
			 implementation of those aspects of the plan that involve CBP;
							(B)coordinate all efforts, at all ports of
			 entry and elsewhere, carried out by CBP in the enforcement of intellectual
			 property rights, including training and staffing;
							(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve CBP; and
							(D)carry out such other duties, as assigned by
			 the Commissioner, the purpose of which is to improve the performance of CBP in
			 the enforcement of intellectual property rights.
							(b)ICE
			 coordinator
						(1)AppointmentThe Assistant Secretary for United States
			 Immigration and Customs Enforcement shall appoint an ICE coordinator of
			 intellectual property enforcement activities (referred to in this subtitle as
			 the ICE Coordinator), who shall report directly to the Assistant
			 Secretary for ICE.
						(2)DutiesThe
			 ICE Coordinator shall—
							(A)assist the
			 Director of Intellectual Property Rights Enforcement of the Department of the
			 Treasury in the development of the annual strategic plan, and coordinate the
			 implementation of those aspects of the plan that involve ICE;
							(B)coordinate all efforts carried out by ICE
			 the enforcement of intellectual property rights, including training and
			 staffing;
							(C)supervise the
			 implementation of those aspects of the regulatory and policy reforms set out in
			 this title that involve ICE; and
							(D)carry out such other duties, as assigned by
			 the Assistant Secretary for ICE, the purpose which is to improve the
			 performance of ICE in the enforcement of intellectual property rights.
							BRegulatory and
			 policy improvements against counterfeiting and piracy
				511.In
			 general
					(a)Commissioner’s
			 responsibilitiesThe Commissioner, acting through the CBP
			 Coordinator, shall undertake the initiatives provided in this subtitle.
					(b)CBP
			 Coordinator’s responsibilitiesExcept as otherwise provided in
			 this subtitle, the CBP Coordinator shall—
						(1)prepare an annual
			 report on activities carried out under this subtitle; and
						(2)provide the annual
			 report to the Director of Intellectual Property Rights Enforcement of the
			 Department of the Treasury in a timely manner that will permit its inclusion in
			 the annual strategic plan prepared under section 503.
						512.Identification
			 of certain unlawful goods
					(a)In
			 generalThe Secretary of the Treasury, acting through the
			 Commissioner, shall accelerate efforts to apply risk assessment modeling
			 techniques to border enforcement activities to combat counterfeiting and
			 piracy. These efforts shall include, but not be limited to—
						(1)preparing a report
			 and evaluation on CBP’s pilot project in risk assessment modeling with respect
			 to shipments of counterfeit or pirated products;
						(2)expanding the pilot
			 project to include development of a rule set for the Automated Targeting
			 System; and
						(3)developing a plan
			 for the development, testing, evaluation, and continuous improvement of risk
			 assessment modeling techniques for purposes of targeting goods that violate
			 intellectual property rights.
						(b)Inclusion in
			 strategic planThe report specified in subsection (a)(1), and the
			 plan specified in subsection (a)(3), shall be included in the annual strategic
			 plan that is prepared under section 503.
					513.Training in new
			 technologies
					(a)Training of
			 personnelThe Commissioner
			 shall consult with the Advisory Committee to determine the feasibility of
			 training CBP personnel in the use of new technological means for detecting and
			 identifying, at ports of entry, counterfeit and pirated goods, and goods that
			 are the subject of exclusion orders, whether for entry into the United States
			 or in transit to other destinations.
					(b)Identification
			 of technologies and sources of trainingIn consultation with the Advisory
			 Committee, the Commissioner shall identify—
						(1)new technologies with the cost-effective
			 capability to detect and identify goods described in subsection (a) at ports of
			 entry; and
						(2)economical sources
			 of training CBP personnel in using such new technologies,
						to the extent such training is
			 determined to be feasible under subsection (a).(c)Regulatory and
			 policy changesThe United States Government Accountability Office
			 shall provide to the Congress a report analyzing the costs and benefits of
			 allowing necessary regulatory and policy changes to enable the receipt of
			 donations of hardware, software, equipment, and similar technologies, and the
			 acceptance of training and other support services, from the private sector, to
			 facilitate the achievement of the purposes of this section.
					514.Disclosure of
			 information and samples of shipments to intellectual property
			 ownersThe Commissioner shall
			 make the necessary regulatory and policy changes to—
					(1)increase
			 disclosure to owners of copyrights, trademarks, patents, and other forms of
			 intellectual property of information about shipments of goods that have been
			 detained at ports of entry on suspicion that their importation into, or transit
			 through, the United States would violate the intellectual property rights of
			 the owners of those rights, including—
						(A)disclosure of the
			 identities and contact information of all parties involved in the shipments,
			 including importers, exporters, declarants, consignees, freight forwarders, and
			 warehouse owners;
						(B)providing
			 documents relating to the shipments; and
						(C)identifying points
			 of origin and destination of the shipments; and
						(2)improve the process of making available to
			 representatives of owners of copyrights, trademarks, patents, and other forms
			 of intellectual property, in an efficient and cost-effective manner, samples of
			 shipments of goods suspected of infringing intellectual property rights, for
			 the purpose of inspection or analysis.
					515.Improvements to
			 recordation process
					(a)Improvements in
			 recordation processThe Commissioner shall make the necessary
			 regulatory and policy changes to ensure that the system for recordation of
			 copyrights, trademarks, and other forms of intellectual property that may be
			 subject to recordation does not impede the rapid seizure of goods that infringe
			 the rights of the owners of such copyrights, trademarks, and other forms of
			 intellectual property.
					(b)Simultaneous
			 recordation
						(1)In
			 generalIn consultation with the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office, and the Register of Copyrights, the Commissioner shall provide a system
			 whereby trademarks may be recorded with CBP simultaneously with the issuance of
			 trademark registration, and whereby copyrights of audiovisual works and sound
			 recordings may be recorded with CBP simultaneously with the filing of an
			 application for a certificate of copyright registration or an application for
			 registration of another intellectual property right under title 17, United
			 States Code.
						(2)DefinitionsIn
			 this subsection, the terms audiovisual works and sound
			 recordings have the meanings given those terms in section 101 of title
			 17, United States Code.
						516.Identification
			 of low-risk shippers
					(a)Voluntary
			 certification programThe Commissioner shall create a voluntary
			 certification program for low-risk shippers that have taken specific measures
			 to strengthen and protect their supply chains to prevent the infiltration of
			 counterfeit and pirated goods, goods that are the subject to exclusions orders,
			 and goods that violate other forms of intellectual property rights.
					(b)Self
			 certifications; verificationsThe program under subsection (a)
			 shall generally operate on a self-certification basis, except that the
			 Commissioner shall identify any circumstances in which third party
			 verifications and attestations are required for inclusion in the program, which
			 may include importations from the People’s Republic of China.
					(c)Expedited
			 movementThe Commissioner shall create incentives for shippers to
			 participate in the certification program, including providing expedited
			 movement of the goods of the shippers through the customs inspection
			 process.
					(d)DefinitionIn
			 this section, the term international supply chain means the
			 end-to-end process for transporting goods to or from the United States
			 beginning with the point of origin (including manufacturer, supplier, or
			 vendor) through the point of distribution to the destination.
					517.Watch
			 List database
					(a)In
			 generalThe Commissioner
			 shall prepare a plan for the implementation of a Watch List
			 database of importers, shippers, freight forwarders, and other participants in
			 the import, export, and transshipment process, whose activities merit
			 additional scrutiny at ports of entry with respect to the risk of importation
			 or transshipment of counterfeit or pirated goods and goods that are the subject
			 to exclusions orders.
					(b)Working
			 groupsThe Commissioner shall consult with the Advisory Committee
			 on the development of criteria for the Watch List database.
					(c)Information
			 sourcesThe plan under subsection (a) shall identify legitimate
			 information sources for the database from within CBP, from other law
			 enforcement sources, and from the private sector.
					(d)Criteria for
			 access to databaseThe plan under subsection (a) shall specify
			 criteria under which the database should be made available to qualified CBP and
			 other law enforcement officers, for intelligence purposes, and for use in
			 flagging and diverting for enhanced scrutiny shipments to ports of entry that
			 are associated with entities listed in the database.
					(e)Other
			 mattersThe plan under subsection (a) shall identify any
			 regulatory or policy changes that the Department of the Treasury would make in
			 order to bring the database into operation, as well as any recommendations for
			 needed changes to legislation to make the database more effective. The plan
			 shall also include budget estimates for implementation and operation of the
			 database, and for evaluation of its effectiveness, and a timetable for such
			 implementation.
					(f)TimingThe
			 Commissioner shall complete the plan in a timely fashion that will permit its
			 inclusion in the first annual strategic plan prepared under section 503.
					518.Civil fines for
			 importation of pirated or counterfeit goods
					(a)Limitation on
			 mitigation, dismissal, and vacation of finesUnless otherwise ordered by a court of
			 competent jurisdiction, any civil fine imposed pursuant to section 526(f) of
			 the Tariff Act of 1930 (19 U.S.C. 1526(f))—
						(1)may not be
			 mitigated, except pursuant to regulations issued by the Commissioner;
			 and
						(2)may not be
			 dismissed or vacated, except pursuant to regulations issued by the Commissioner
			 that require the specific approval of the Commissioner or the Commissioner’s
			 designee for such dismissal or vacation.
						(b)Extraordinary
			 casesIn issuing regulations under subsection (a), the
			 Commissioner shall ensure that the mitigation, dismissal, or vacation of civil
			 fines for involvement in the importation, exportation, or transshipment of
			 pirated or counterfeit goods is limited to extraordinary cases in which the
			 interests of justice will clearly be served by such action.
					(c)Report to
			 CongressThe Commissioner shall, not later than 180 days after
			 the date of the enactment of this Act, report to the Committee on Finance of
			 the Senate and the Committee on Ways and Means of the House of Representatives
			 on the following:
						(1)Whether CBP
			 currently has the authority to employ effective collection techniques for
			 collecting civil fines it imposes on participants in the importation,
			 exportation, or transshipment of pirated or counterfeit goods.
						(2)If CBP lacks such
			 authority, the Commissioner’s recommendations for legislation to provide CBP
			 with such authority.
						(3)If CBP has such
			 authority, how CBP is using such authority, and with what results in terms of
			 increased collections of fines imposed.
						(4)The Commissioner’s
			 recommendations on whether, in specific cases, copyright or trademark owners
			 should be authorized to pursue and collect fines imposed because of activities
			 that infringe their intellectual property rights, and whether such copyright or
			 trademark owners should be allowed to retain some or all of the funds that they
			 collect.
						(5)Any other
			 recommendations for statutory, regulatory, or policy changes not under the
			 control of CBP that would improve the ability of CBP to impose civil fines, at
			 deterrent levels, on participants in trafficking in counterfeit or pirated
			 goods, and to collect the fines imposed.
						(d)DefinitionAs used in subsection (c), the term
			 effective collection techniques includes—
						(1)confiscation of
			 the proceeds of acts for which civil fines can be imposed;
						(2)seizure of and
			 execution upon property acquired with such proceeds;
						(3)imposition of
			 liens on the real or personal property of persons upon whom civil fines are
			 imposed;
						(4)use of bonds to
			 secure full payment of fines;
						(5)piercing the
			 corporate veil of corporations upon which civil fines are imposed, in order to
			 satisfy the fine from the assets of natural persons or of other legal persons;
			 and
						(6)engaging private
			 sector entities to collect civil fines imposed.
						CTraining
			 enhancements
				521.International
			 training and technical assistance enhancementsThe Secretary of the Treasury shall take the
			 necessary steps—
					(1)to increase staffing and resources of
			 offices of CBP and ICE engaged in providing training and technical assistance
			 to the customs services and enforcement agencies of other countries in order to
			 improve the effectiveness of such foreign services and agencies in detecting,
			 intercepting, and imposing deterrent penalties upon the export, import, or
			 transshipment of counterfeit or pirated goods, goods that are the subject to
			 exclusions orders, and goods that violate other forms of intellectual property
			 rights;
					(2)to ensure that the Director, in order to
			 make the most efficient and effective use of training and technical assistance
			 resources—
						(A)coordinates the
			 international training and technical assistance activities of CBP and ICE as
			 part of the Director’s coordination responsibilities under section 502;
						(B)gives priority to
			 such activities in those countries where such programs can be carried out most
			 effectively and with the greatest benefit to protecting the intellectual
			 property rights of United States right holders;
						(C)takes steps to
			 minimize duplication, overlap, or inconsistency of international training and
			 technical assistance efforts; and
						(D)coordinates such activities of the
			 Department of the Treasury with international training and technical assistance
			 activities against counterfeiting and piracy carried out by other agencies, and
			 enhances the participation of Department of the Treasury personnel in
			 interagency training and technical assistance activities in this field.
						DNew legal tools
			 for border enforcement
				531.Expanded
			 prohibitions on importation or exportation of counterfeit or pirated
			 goodsSection 526 of the
			 Tariff Act of 1930 (19 U.S.C. 1526) is amended—
					(1)in the section
			 heading, by inserting or
			 protected by copyright after trademark;
					(2)in subsection (e),
			 by inserting or exported from the United States after
			 imported into the United States;
					(3)in subsection (f),
			 by striking paragraph (1) and inserting the following:
						
							(1)Any person who
				engages in, directs, assists financially or otherwise, or aids and abets the
				importation or exportation of merchandise that is seized under subsection (e)
				of this section, or under regulations issued pursuant to section 603(c) of
				title 17, United States Code, shall be subject to a civil
				fine.
							;
				and
					(4)in subsection
			 (f)—
						(A)by redesignating
			 paragraph (4) as paragraph (5); and
						(B)by inserting after
			 paragraph (3) the following:
							
								(4)When the seizure giving rise to the
				civil fine is made under circumstances indicating that the importation or
				exportation was for the purpose of sale or public distribution of the good
				seized, the maximum fine amounts set forth in paragraphs (2) and (3) shall be
				tripled.
								.
						532.Declarations
			 regarding counterfeit and infringing merchandise
					(a)DeclarationsSection 485(a) of the Tariff Act of 1930
			 (19 U.S.C. 1485(a)), is amended—
						(1)in
			 paragraph (1), by striking Whether and inserting
			 whether;
						(2)in paragraph (2),
			 by striking That and inserting that;
						(3)in
			 paragraph (3)—
							(A)by striking
			 That and inserting that; and
							(B)by striking
			 and after the semicolon;
							(4)in paragraph
			 (4)—
							(A)by striking
			 That and inserting that; and
							(B)by striking the
			 period and inserting a semicolon; and
							(5)by adding at the
			 end the following:
							
								(5)that the
				merchandise being imported does not bear a mark that is counterfeit as that
				term is defined in section 45 of the of July 5, 1946 (commonly referred to as
				the Trademark Act of 1946; 15 U.S.C.
				1127);
								(6)that the
				merchandise is not an infringing copy or phonorecord or one whose making would
				have constituted an infringement of copyright if title 17, United States Code,
				had applied; and
								(7)that the
				merchandise does not violate—
									(A)does not violate
				an exclusion order of the United States International Trade Commission under
				section 337(d) by reason of any of subparagraphs (B) through (E) of subsection
				(a)(1) of section 337; or
									(B)infringe any other
				intellectual property right not covered by subparagraph (A) or by paragraph (5)
				or
				(6).
									.
						(b)RegulationsThe
			 Secretary of the Treasury shall issue regulations requiring that the
			 declarations required by paragraphs (5), (6), and (7) of section 485(a) of the
			 Tariff Act of 1930 be made by all persons arriving in the United States with
			 respect to articles carried on their person or contained in their
			 baggage.
					ERegulatory
			 authority
				541.Regulatory
			 authorityThe Secretary may
			 issue such regulations as are necessary to carry out this title.
				VIMiscellaneous
			601.Application to Canada and
			 MexicoPursuant to article
			 1902 of the North American Free Trade Agreement and section 408 of the North
			 American Free Trade Agreement Implementation Act (19 U.S.C. 3438), this Act and
			 the amendments made by this Act shall apply with respect to goods from Canada
			 and Mexico.
			
